DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15, 17-22 are pending.  
Response to Amendment
Applicant’s amendment of 07/28/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. 6,096,393) in view of Vittoria et al. (WO 2010/016034) in view of Koehnke (U.S. 2016-0237271).
Regarding claims 1-15, 17-22, Ikeda teaches a resin composition for forming a gas barrier layer having an overlapping thickness in a multilayer molded packaging film with another thermoplastic layer (as in claims 3-8, col. 3, lines 30-55) wherein the resin composition comprises polymethallyl alcohol comprising 80-100mol% of methallyl alcohol repeating units (see abstract, col. 4, lines 5-15, overlapping the claimed range) that provides superior gas barrier properties, clarity, and melt moldability and may be used in food packaging (col. 8, lines 45-55).  
Ikeda also calls for additives to be added to the resin (col. 7, lines 65-70) but does not disclose sodium or acetate ingredients.  However, Vittoria is also directed to resin compositions that are useful in food packaging (see abstract) and teaches that acids (e.g., acetic acid, citric acid, tartaric acid) and/or sodium acetate may be included as antimicrobic/antioxidant  preservatives in the resin composition (page 6-8) at 0.1-40wt% of the polymer matrix (page 14) in order to impart the antimicrobic/antioxidant  preservative functionality to the food being preserved.  Thus, it would have been obvious to have used the antimicrobic/antioxidant  preservatives in the resin composition of Ikeda in order to impart the antimicrobic/antioxidant  preservative functionality to the food being preserved as taught by Vittoria.  
Sodium acetate inherently has the formula C2H3NaO2 and has a MW of about 82.  Sodium is an alkali metal as in claims 20 and acetate inherently is an anion of acetic acid (and thus a form of acetic acid).   As explained above, in modified Ikeda, sodium acetate may be included at, e.g., 0.1wt% relative to 99.9wt% of the polymethallyl alcohol polymer, which corresponds to 0.001g of sodium acetate per 1 gram of polymethallyl alcohol polymer.  0.001g of sodium acetate corresponds 12 micromols (using the 82 MW) and this corresponds to 12 micromols of sodium and acetate each because sodium and acetate are at a 1:1 molar ratio in sodium acetate.  
Acetic acid is also taught by Vittoria as explained above, and using the above exemplified amount/calculation would result in 0.001g of acetic acid (MW 60) and this corresponds to about 16 micromols of acetic acid.  Vittoria also disclose other acids within the claimed Markush groups as antioxidants which similarly fall within/overlap the claimed micromole range by using the above amount based on the respective molecular weights of the respective acids.  Thus, Vittoria teaches the claimed combination of acid component B and metal ion C via various different embodiments of the “active” additives that may be included in the resin, with amounts of these compounds overlapping the claimed range. 
The above amount falls within the ranges of claims 1, 2, 15, and 21-22 and therefore the broader amount of sodium acetate and/or acetic acid (and other acids) in the prior art overlaps these ranges.
In addition to the amounts of the above B and C compounds overlapping the claimed range, these compounds from Vittoria are also disclosed as providing functionality to the resin (antioxidant and/or antimicrobial effects) such that the amounts of these respective ingredients would also be obvious to adjust as an art-recognized result effective variable (including to values within the claimed range) as part of the optimization of the respective degree of antioxidant/antimicrobial functionality provided to the resin.
There is no transition metal ion required in modified Ikeda (as in claims 17-19).
Ikeda teaches that the gas barrier film formed of the above resin composition may be formed by melt molding, solution molding, or extruding into a solvent (col. 9, lines 60-65).  All these processes would involve mixing the resin with the various additives (e.g., with the claimed B and C components, as in claim 9) in the overall gas barrier film material, with melt molding resulting in the mixing being a dry blending process (as in claim 13, “dry blending” being interpreted as mixing without a solvent), with solvent molding resulting in all the ingredients (including B and C) being combined in a solvent (liquid) (as in claim 10 and 12), and with the extrusion into a solvent resulting in the molten resin being mixed with a liquid (the solvent) that contains the B and C ingredients (i.e., the solvent would contain all the ingredients in the gas barrier material) when the molten resin material enters the solvent after the extuder (as in claims 11 and 14).  
In addition and as an alternative to the extrusion into a solvent process of Ikeda reading on claims 11 and 14, Kohnke is also directed to methods of mixing additives with a thermoplastic extrusion resin for packaging (see abstract, [0041]) and teaches that the additives first may be mixed/extruded with a thermoplastic resin and formed into pellets and then those masterbatch pellets may be mixed/extruded with the same thermoplastic resin (molten) as a carrier when extruding/molding the final product to allow for efficient and consistent blending of additives into the thermoplastic resin ([0005], [0014], [0016], [0024], [0036]).  Thus, it would have been obvious to have used the masterbatch technique taught by Kohnke for the additives used in the extrusion molding process of modified Ikeda by first forming masterbatch pellets of the additives (e.g., the B and C ingredients) with the polymethallyl alcohol resin and then adding those masterbatch pellets to the pure polymethallyl alcohol resin during extrusion (which melts all the pellets) to achieve efficient and consistent blending of the additive into the polymethallyl alcohol resin as taught by Kohnke.  Such a process would include mixing the molten (liquid) masterbatch material (including the B and C ingredients) with the molten (liquid) polymethallyl alcohol resin in the extruder, as in claims 11 and 14.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The previous double patenting rejection is withdrawn in view of the approved terminal disclaimer of 07/29/22.
Applicant argues that the claims are commensurate in scope with the data supporting unexpected results because the data establishes a trend that extends the probative value thereof and because Applicant is not required to show unexpected results over the entire range of properties of a compound/composition.  This is not persuasive.  Although Applicant does not need to amend the claims to exactly match the scope of the examples, the claims must be commensurate such that the unexpected properties in the data can reasonably be considered to extend to the full claimed scope (e.g., by using a trend established in the data, as noted by Applicant).  Thus, it is true Applicant does not need to establish unexpected results of the entire range of the claimed scope (i.e., the claims do not need to be limited to the examples) but there still must be a reasonableness analysis performed between the claimed scope and the scope of the examples (and any trends established by the examples).  
In this case, the claims are still not reasonably commensurate in scope with the examples, even when considering the trends established by the examples.  First, the claims do not recite any amount of the PMAL in the composition.  Thus, the scope of the claims includes a composition with, e.g., 1% PMAL (and correspondingly less B and C ingredients) and 99% of any other ingredient, including those that would obviously affect the supposedly unexpectedly improved thermal stability properties.  Second, the claims are still broad in the type of metal ion in claim 1 whereas the examples appear to be based on a much narrower type of ion (also the PGPub indicates that the alkali metal ions are the ones that affect thermal stability, [0059]).  Different types of metals have different properties and therefore the tested metal ions do not establish a trend that is applicable to all possible metal ions.  At best, there may be a trend that can extend the scope of the examples to all alkali and alkali earth metals (of which the tested metals are species).  Third, the PMAL resin A in the claims is still quite broad in terms of the types of possible comonomers included in the resin (which may be present at up to 65% of any type of repeating unit) whereas the examples are tested with only acrylates and styrene comonomers which, at best, are representative of the broader group of comonomers in [0038] of the present PGPub, but are not representative (i.e., do not establish a trend) that would encompass all possible types of comonomers (which would include monomers much different than those in  [0038], e.g., polysiloxanes, polyurethanes, polysulfones, etc.).   It is also unclear to the examiner how much of formula 1 is present in the PMAL resins used in the examples and therefore it is unclear if the examples establish a trend that is representative of the claimed scope.
The claimed range for the amount of acid B also does not appear commensurate/within the trend established by the examples because the examples only have an amount of up to 34.5 whereas the comparative example shows a lack of unexpected results at 138, such that it is unclear if a value within the claimed scope, e.g., at 100, would have the unexpected results or lack them given that 100 is much closer to 138 (lacking the results) than 34.5 (having the results).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787